
	
		I
		112th CONGRESS
		1st Session
		H. R. 3719
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. King of Iowa (for
			 himself, Mr. Braley of Iowa,
			 Mr. Boswell,
			 Mr. Loebsack,
			 Mr. Graves of Missouri,
			 Mrs. Hartzler,
			 Mr. Latham,
			 Mr. Terry, and
			 Ms. Jenkins) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that funds made available to the Corps of
		  Engineers for certain Missouri River fish and wildlife purposes be used for the
		  reconstruction of flood control structures, and for other
		  purposes.
	
	
		1.Use of funds for
			 reconstruction of flood control structuresNotwithstanding any other provision of law,
			 all unobligated balances of funds made available in appropriations Acts, and
			 all funds subsequently appropriated, for the Missouri River Fish and Wildlife
			 Recovery, Iowa, Kansas, Missouri, Montana, Nebraska, North Dakota, and South
			 Dakota, and Tributaries, and the carrying out of the Army Corps of Engineers'
			 responsibilities in the management of the Missouri River under the fish and
			 wildlife authorized purpose, shall be available only for the reconstruction of
			 flood control structures until the structures are returned to the elevation and
			 design that predates the 2011 Missouri River flood event and the reconstruction
			 efforts are completed.
		
